DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 3, 5, 7, 9, 11, 13 and 15 are pending.
Claims 2, 4, 6, 8, 10, 12, 14 and 16 are canceled.

Response to Arguments
Applicant's arguments, see Remarks - Applicant Arguments/Remarks Made in an Amendment, filed 07/18/2022, with respect to Claim 1, the arguments have been fully considered and are persuasive.  The Non-Final Rejection Report (dated 05/10/2022) of claims 1-16 has been withdrawn.

Response to Amendment
The amendments to the (specifications, claims) filed on July 18, 2022 have been entered. Claims 1, 3, 5, 7, 9, 11, 13 and 15 are pending. With regard to the specification, the objections have been withdrawn. 

Allowable Subject Matter
Claims 1, 3, 5, 7, 9, 11, 13 and 15 are allowed. Independent claim 1 contains allowable subject matter as indicated (in bold letters) below.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claim 1, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a terminal-equipped electric wire, comprising: an electric with a conductor covered by an insulating cover; a crimp terminal including a conductor crimping portion crimped to the conductor that is exposed, a cover crimping portion crimped to the insulating cover, and an intermediate portion that couples the conductor crimping portion and the cover crimping portion and in which the conductor is exposed; and an anticorrosive material covering at least the conductor exposed in the intermediate portion, wherein the intermediate portion has grooves that is formed from both end portions in a circumferential direction around an axial line of the electric wire such that each groove is formed toward a center side in the circumferential direction, and the grooves extend from the end portion in the circumferential direction of the intermediate portion along the circumferential direction and close at such a position that an end portion on the center side in the circumferential direction is positioned to be spaced apart from the center in the circumferential direction, as recited in claim 1, in conjunction with ALL the remaining limitations of the base claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672. The examiner can normally be reached Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER G LEIGH/Examiner, Art Unit 2831